

116 HCON 101 IH: Expressing support for democratic elections in the Co-operative Republic of Guyana.
U.S. House of Representatives
2020-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. CON. RES. 101IN THE HOUSE OF REPRESENTATIVESJune 8, 2020Mr. Bishop of Georgia (for himself, Mr. Payne, Mr. Hastings, Ms. Jackson Lee, and Mr. Johnson of Georgia) submitted the following concurrent resolution; which was referred to the Committee on Foreign AffairsCONCURRENT RESOLUTIONExpressing support for democratic elections in the Co-operative Republic of Guyana.Whereas the people of Guyana voted on March 2, 2020, in general and regional elections;Whereas the Guyanese people showed their strong belief in the democratic process by approximately a 75 percent voter turnout; andWhereas although international observers such as the Organization of American States (OAS), the Commonwealth, the Carter Center, and the Ambassadors of the United States, Great Britain, Canada, and the European Union issued preliminary statements, based on their observation on Election Day, suggesting that the voting itself was free and fair, it has been alleged that irregularities occurred in the vote tabulation process, leading to a decision made by the Guyana Elections Commission on March 15, 2020, to conduct a recount of the ballots cast under the supervision of the Caribbean Community (CARICOM): Now, therefore, be it That the Congress—(1)commends the people of Guyana for holding peaceful multiparty general and regional elections;(2)supports the current recount by the Guyana Elections Commission of all ballots cast, under the scrutiny of CARICOM, an organization deemed acceptable to all parties, the International Observer teams such as the Carter Center, and the duly appointed representatives of the contesting Political Parties;(3)calls on all parties to respect the Declaration of Results consistent with the laws of Guyana as the final decision and make a vow for peace and stability in Guyana; and(4)calls on the citizens of Guyana to remain calm and to respect the rule of law and human rights as the recount proceeds under the framework of respected democratic norms.